[Cite as State v. Davis, 2022-Ohio-2421.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. William B. Hoffman, P.J.
         Plaintiff-Appellee                     Hon. John W. Wise, J.
                                                Hon. Craig R. Baldwin, J.
 -vs-
                                                Case No. 2021 CA 00042
 ALLEN EDMUND DAVIS

          Defendant-Appellant                   OPINION




 CHARACTER OF PROCEEDINGS:                      Appeal from the Fairfield County Court of
                                                Common Pleas, Case No. 2021 CR 148


 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:                        July 13, 2022


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 R. KYLE WITT                                   SCOTT P. WOOD
 Fairfield County Prosecuting Attorney          Conrad/Wood
                                                120 East Main Street
 DARCY T. COOK                                  Lancaster, Ohio 43130
 Assistant Prosecuting Attorney
 239 West Main Street, Suite #101
 Lancaster, Ohio 43130
Fairfield County, Case No. 2021 CA 00042                                                   2


Hoffman, P.J.
       {¶1}   Defendant-appellant Allen Davis appeals the judgment entered by the

Fairfield County Common Pleas Court convicting him following his plea of guilty to

aggravated possession of drugs (R.C. 2925.11(A), (C)(1)(c)), and sentencing him to eight

to twelve years incarceration. Plaintiff-appellee is the state of Ohio.

                           STATEMENT OF THE FACTS AND CASE

       {¶2}   In the spring of 2021, the Major Crimes Unit worked a covert operation,

involving an undercover detective purchasing methamphetamine from Maureen Jenkins.

During the course of the investigation, police identified Appellant as the person who

supplied Jenkins with the methamphetamine.

       {¶3}   Following    a    hand-to-hand      transaction    of   108.75     grams     of

methamphetamine between law enforcement and Jenkins on April 28, 2021, Jenkins was

arrested. Law enforcement then surrounded Appellant’s car in order to arrest Appellant.

Appellant jumped out of the car and fled on foot, dropping cash and an additional 21.6

grams of methamphetamine as he ran. Appellant was ultimately seized by a police dog,

whereupon Appellant kicked the dog.

       {¶4}   Appellant was indicted by the Fairfield County Grand Jury with aggravated

trafficking in drugs with a cash forfeiture specification, aggravated possession of drugs

with a cash forfeiture specification, tampering with evidence, obstructing official business,

and assaulting a police dog or horse. Pursuant to a negotiated plea agreement, Appellant

entered a plea of guilty to aggravated possession of drugs with the forfeiture specification,

and the remaining charges were dismissed by the State. The trial court sentenced

Appellant to the maximum term of incarceration of eight to twelve years.
Fairfield County, Case No. 2021 CA 00042                                                   3


       {¶5}   It is from the December 9, 2021 judgment of conviction and sentence

Appellant prosecutes his appeal, assigning as error:



              THE TRIAL COURT ERRED IN SENTENCING APPELLANT TO

       THE MAXIMUM SENTENCE.



       {¶6}   We review felony sentences using the standard of review set forth in R.C.

2953.08. State v. Roberts, 5th Dist. Licking No. 2020 CA 0030, 2020-Ohio-6722, ¶13,

citing State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231. R.C.

2953.08(G)(2) provides we may either increase, reduce, modify, or vacate a sentence

and remand for sentencing where we clearly and convincingly find either the record does

not support the sentencing court's findings under R.C. 2929.13(B) or (D),

2929.14(B)(2)(e) or (C)(4), or 2929.20(l), or the sentence is otherwise contrary to law. Id.,

citing State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659.

       {¶7}   When sentencing a defendant, the trial court must consider the purposes

and principles of felony sentencing set forth in R.C. 2929.11 and the seriousness and

recidivism factors in R.C. 2929.12. State v. Hodges, 8th Dist. Cuyahoga No. 99511, 2013-

Ohio-5025, ¶ 7.

       {¶8}   “The overriding purposes of felony sentencing are to protect the public from

future crime by the offender and others, to punish the offender, and to promote the

effective rehabilitation of the offender using the minimum sanctions that the court

determines accomplish those purposes without imposing an unnecessary burden on state

or local government resources.” R.C. 2929.11(A). To achieve these purposes, the
Fairfield County, Case No. 2021 CA 00042                                                    4


sentencing court shall consider the need for incapacitating the offender, deterring the

offender and others from future crime, rehabilitating the offender, and making restitution

to the victim of the offense, the public, or both. Id. Further, the sentence imposed shall be

“commensurate with and not demeaning to the seriousness of the offender's conduct and

its impact on the victim, and consistent with sentences imposed for similar crimes by

similar offenders.” R.C. 2929.11(B).

       {¶9}   R.C. 2929.12 lists general factors which must be considered by the trial

court in determining the sentence to be imposed for a felony, and gives detailed criteria

which do not control the court's discretion, but which must be considered for or against

severity or leniency in a particular case. The trial court retains discretion to determine the

most effective way to comply with the purpose and principles of sentencing as set forth in

R.C. 2929.11. R.C. 2929.12.

       {¶10} Nothing in R.C. 2953.08(G)(2) permits this Court to independently weigh

the evidence in the record and substitute our own judgment for that of the trial court to

determine a sentence which best reflects compliance with R.C. 2929.11 and R.C.

2929.12. State v. Jones, 1163 Ohio St.3d 242, 69 N.E.3d 649, 2020-Ohio-6729, ¶ 42.

Instead, we may only determine if the sentence is contrary to law.

       {¶11} A sentence is not clearly and convincingly contrary to law where the trial

court “considers the principles and purposes of R.C. 2929.11, as well as the factors listed

in R.C. 2929.12, properly imposes post release control, and sentences the defendant

within the permissible statutory range.” State v. Pettorini, 5th Dist. Licking No. 2020 CA

00057, 2021-Ohio-1512, 2021 WL 1714216, ¶¶ 14-16 quoting State v. Dinka, 12th Dist.

Warren Nos. CA2019-03-022 & CA2019-03-026, 2019-Ohio-4209, ¶ 36.
Fairfield County, Case No. 2021 CA 00042                                                   5


       {¶12} Appellant does not argue his sentence was outside the sentencing range

permitted by law, but rather argues the trial court erred in sentencing him to the maximum

sentence based on its weighing of the factors set forth in R.C. 2929.11 and R.C. 2929.12.

As set forth in Jones, supra, this Court is without authority to reweigh the statutory

sentencing factors. The trial court stated in its sentencing entry it had considered the

purposes and principles of felony sentencing set forth in R.C. 2929.11 and the

seriousness and recidivism factors set forth in R.C. 2929.12, and found the aggravating

factors outweigh the mitigating factors. At the sentencing hearing, the trial court stated it

considered everything stated at the sentencing hearing, the record of the case, the

presentence investigation, Appellant’s application for community control, and the

principles and purposes of sentencing. Tr. 35-36. The court noted it had also balanced

the seriousness and recidivism factors. Tr. 36. The court took note of Appellant’s prior

criminal history, specifically noting a number of misdemeanor offenses for which

Appellant’s probation had been revoked, and a felony offense of robbery for which

Appellant served three years in a state penal institution. Tr. 36-37.

       {¶13} Although at the outset of its comments the trial court specifically stated it

would specifically focus on the conduct which gave rise to the aggravated possession of

drug charge to which Appellant pled guilty, the trial court later noted Appellant was in

possession of drugs with the apparent ability to convey, sell, or transfer the drugs to other

individuals. Tr. 35,38. While Appellant argues the trial court erred in considering indicted

offenses which were dismissed as part of the plea agreement, it is well-established Ohio

law that the trial court may consider charges dismissed as part of the plea agreement in

sentencing a criminal defendant. State v. Lunn, 5th Dist. Muskingum No. CT2020-0031,
Fairfield County, Case No. 2021 CA 00042                                              6


2021-Ohio-302, ¶ 20, citing State v. Cooey, 46 Ohio St. 3d 20, 35, 544 N.E.2d 895(1989).

We find the sentence in this case is not clearly and convincingly contrary to law.

      {¶14} The first assignment of error is overruled. The judgment of the Fairfield

County Common Pleas Court is affirmed.



By: Hoffman, P.J.
Wise, John, J. and
Baldwin, J. concur